WILBUR, Circuit Judge
(concurring).
I concur with my associates. The re«quirement that each agent selling tickets should give a bond for $5,000 conditioned upon the faithful performance of contract of transportation as applied to interstate commerce is a direct burden upon that commerce, and therefore beyond the authority of the state. The decision of the Supreme Court in Di Santo v. Commonwealth of Pennsylvania, 273 U.S. 34, 47 S.Ct. 267, 71 L.Ed. 524, is decisive upon that question. There are a number of recent cases bearing upon this general subject referred to by the parties but none which overrule or modify the decision in Di Santo v. Commonwealth of Pennsylvania, supra. See Herbring v. Lee, 280 U.S. 111, 50 S.Ct. 49, 74 L.Ed. 217, 64 A.L.R. 1430; Hartford Accident & Indemnity Co. v. People of Illinois ex rel. McLaughlin, 298 U.S. 155, 56 S.Ct. 685, 80 L.Ed. -, decided April 27, 1936; Pacific Tel. & Tel. Co. v. Tax Commission, 297 U.S. 403, 56 S.Ct. 522, 80 L.Ed. 760.